Citation Nr: 0405575	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-02 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that the veteran has been scheduled for two 
hearings.  The veteran rescheduled his October 23, 2003 
hearing and withdrew his request for the January 14, 2004 
hearing.


REMAND

The veteran contends that he has PTSD due to his service in 
Vietnam.  He claimed various Vietnam service stressors, which 
have not been verified.  The United States Services Center 
for Research of Unit Records (USASCRUR) should be contacted 
for the purpose of verifying the veteran's alleged service 
stressors.  Additionally, the veteran should be scheduled for 
a VA examination for the purpose of determining whether he 
currently has PTSD due to a service stressor.  The veteran 
should also be afforded the opportunity to submit medical 
evidence that he currently has PTSD.  Such evidence should 
include all VA and private psychiatric treatment records.  

The Board notes that the RO has requested the veteran's 
service personnel records.  There has been no response with 
respect to the RO's request.  The RO should make another 
attempt to obtain the veteran's complete service personnel 
records, as they may be useful in verifying the veteran's 
claimed service stressors.

Lastly, the Board notes that in May 2001, the RO mailed the 
veteran a VCAA letter.  The letter, however, fails to satisfy 
the VCAA notice requirements as it pertains to the veteran's 
claim of service connection for PTSD.  In this regard, the 
letter did not explain what evidence was necessary to 
substantiate a claim of service connection for PTSD.  The 
criteria to substantiate a claim of service connection for 
PTSD are different from a general claim of service 
connection.  The veteran must therefore be given an 
appropriate VCAA letter pertaining to the claim of service 
connection for PTSD.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim of service 
connection for PTSD, the RO should send 
the veteran and his representative a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
service connection for PTSD.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on his 
behalf.  The letter should also inform 
the veteran that he may submit any 
pertinent evidence in support of his 
claim.

2.  The RO should make a request to the 
NPRC for the veteran's complete Official 
Military Personnel File.  If these 
records are not available, a statement to 
that effect must be documented in the 
claims file.

3.  The RO should ask the veteran to 
identify, by name, address, and 
approximate (beginning and ending) dates, 
all health care providers who have 
treated him for PTSD, since his discharge 
from active military service in 1973 to 
the present date.  The RO should also 
obtain records from each health care 
provider the veteran identifies.

4.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and ask that they provide any 
available information which might 
corroborate the veteran's in-service 
stressors.  Provide USASCRUR with copies 
of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment.  Advise them that 
the summary of the alleged stressors is 
as follows:  
	
(A)  The report that during his 
second tour, the U.S.S. Hancock lost 
two fighter pilots due to faulty 
radar settings.

(B)  The report that the Executive 
Officer of the squadron was lost 
over Vietnam.

(C)	 The report that the Commanding 
Officer of the squadron was lost 
over Vietnam.

(D)   The report that a fighter 
pilot was fatally injured when he 
ejected during landing and was 
caught in the tower wires.  The 
fighter pilot died later.

5.  If USASCRUR verifies any of the 
veteran's stressors, the RO should then 
schedule the veteran for a VA psychiatric 
examination.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to whether the veteran currently has PTSD 
under DSM IV due to verified service 
stressors.  Additionally, if the examiner 
notes the presence of any coexistent 
psychiatric disability, an opinion should 
be provided as to whether such 
psychiatric disability is causally 
related to service.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




